UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 31, 2010 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (314) 854-8520 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 5.02.Appointment or Departure of Certain Officers On September 1, 2010, FutureFuel Corp. issued a press release announcing the appointment of Samuel W. Dortch as the executive vice president and general manager of the Company’s wholly-owned subsidiary, FutureFuel Chemical Company (FFCC).The release also announced the resignation of Benjamin Ladd from his position as FFCC’s chief financial officer effective September 30, 2010.A copy of the press release is furnished as Exhibit 99.1 to this report. Exhibit 99.1 shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01.Financial Statements and Exhibits Exhibits A copy of the press release is included as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. By:/s/ Douglas D. Hommert Douglas D. Hommert, Executive Vice President, Secretary and Treasurer Date: September 1, 2010
